Citation Nr: 0934209	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  05-08 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder and arm disability, and if so, whether the 
claim should be granted.

2.  Entitlement to a compensable disability rating for right 
leg shell fragment wound residuals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  

The Veteran served on active duty from December 1942 to 
February 1946, and from September 1950 to October 1951.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Veteran has also indicated that he wishes to reopen a 
previously denied claim of entitlement to service connection 
for a right knee disability.  The RO has not yet addressed 
this issue.  Therefore, the matter is referred to the 
originating agency for appropriate action.


FINDINGS OF FACT

1.  Entitlement to service connection for a right shoulder 
and arm disability was denied in an unappealed rating 
decision issued in January 1948.

2.  The subsequently received evidence includes evidence that 
is not cumulative or redundant of the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and is sufficient to raise a 
reasonable possibility of substantiating the claim.

3.  A right shoulder and arm disability is the result of an 
in-service injury.

4.  The Veteran's right leg shell fragment wound residuals 
more nearly approximate slight disability of muscle group 
XIII than moderate disability of muscle group XIII.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a right 
shoulder and arm disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

2.  A right shoulder and arm disability was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(d) (2008).

3.  The criteria for a compensable disability rating for 
right leg shell fragment wound residuals have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.55, 4.56, 
4.73, Diagnostic Code 5313 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

As explained below, the Board has determined that the 
evidence currently of record is sufficient to establish that 
Veteran's entitlement to service connection for disability of 
the right shoulder and arm.  Therefore, no further 
development is required before the Board decides that claim.  
Although the record reflects that the RO has not provided 
appropriate notice with respect to the initial-disability-
rating and effective-date elements of the claim, those 
matters are not currently before the Board and the RO will 
have the opportunity to provide the required notice before 
deciding those matters.

With respect to the claim for an increased rating, the record 
reflects that the Veteran was provided VCAA notice by letter 
mailed in April 2003, prior to the initial adjudication of 
his claim.  Although the Veteran has not been provided notice 
of the type of evidence necessary to establish an effective 
date for an increased rating, the Board finds that there is 
no prejudice to the Veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  As explained below, the Board has determined 
that an increased rating is not warranted.  Consequently, no 
effective date for an increased rating will be assigned, so 
the failure to provide notice with respect to that element of 
the claim is no more than harmless error.

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical 
records.  

The Veteran was not afforded a VA examination specifically to 
determine the current severity of his right leg shell 
fragment wound residuals.  However, the evidence of record, 
including service treatment records, current medical 
treatment records, and the Veteran's own statements regarding 
his service-connected disability, provide adequate medical 
and lay evidence for a final decision on the merits.  Thus, 
the Board finds that a remand for a VA examination is not 
warranted.  

Neither the Veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the rating claim.  The Board is also unaware of any such 
evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

New and Material Evidence

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the case of any veteran who engaged in combat with the 
enemy in active service, satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
incurrence if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation, and, to that end, every reasonable doubt shall 
be resolved in favor of the veteran.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  These provisions do not presumptively 
establish service connection for a combat veteran; rather, 
they relax the evidentiary requirements for determining what 
happened in service.  See Brock v. Brown, 10 Vet. App. 155, 
162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability there from are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

The Veteran's right leg shell fragment wound residuals are 
rated under Diagnostic Code (DC) 5313, for injury to Muscle 
Group XIII, which consists of the posterior thigh group 
muscles that function to provide extension of the hip and 
flexion of the knee, outward and inward rotation of the 
flexed knee, acting with rectus femoris and sartorius 
synchronizing simultaneous flexion of the hip and knee by 
belt-over pulley action at the knee joint.  These muscles 
consist of the biceps femoris, semimembranosus, and 
semitendinosus.  Under DC 5313, slight muscle disability is 
noncompensable, and moderate muscle disability warrants a 10 
percent rating.  38 C.F.R. § 4.73, DC 5313.

The factors to be considered in evaluating residual 
disabilities of healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, and impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

A slight muscle disability is one where the injury was a 
simple wound of muscle without debridement or infection.  The 
service department record would show a superficial wound with 
brief treatment and return to duty.  There would be healing 
with good functional results.  There would be no cardinal 
signs or symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c).  Objectively, there would be a minimal 
scar, with no evidence of fascial defect, atrophy, or 
impaired tonus.  There would be no impairment of function, or 
metallic fragments retained in muscle tissue.

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  A history 
with regard to this type of injury should include service 
department evidence or other evidence of in-service treatment 
for the wound and consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

New and Material Evidence

Entitlement to service connection for a right shoulder and 
arm disability was denied in an unappealed rating decision 
issued in January 1948 because such conditions were not found 
to have existed on a November 1947 examination.

The subsequently received evidence includes July 2005 VA X-
ray findings that show a widening of the lateral clavicle, 
which was noted to be likely secondary to an old healed 
fracture, and July 2005 VA examination findings of marked 
limitation in range of motion of the right shoulder.

This evidence is not cumulative or redundant of the evidence 
previously of record.  In addition, because it is evidence of 
a current right shoulder and arm disability, it is sufficient 
to establish a reasonable possibility of substantiating the 
claim.  Accordingly, it is new and material and reopening of 
the claim is in order.

Service Connection

The Veteran has asserted that during his period of service he 
sustained injures of his right arm and shoulder from debris 
caused by incoming enemy artillery fire.  He has furthermore 
asserted that, as a result of the injury, the clavicle of his 
right shoulder was "slightly displaced," causing him to 
have limited motion.

Service treatment records do not reflect complaints of or 
treatment for a right arm or shoulder condition.  On his 
February 1946 separation examination, the Veteran was noted 
to have had no musculoskeletal defects; no right arm or 
shoulder injury or problem was noted on examination or 
reported by the Veteran.

In April 1946, the Veteran claimed service connection for a 
bilateral shoulder and right arm disability.  A November 1947 
VA examination report indicates no complaints of, or findings 
related to, any arm or shoulder disability.  The Veteran's 
service connection claim was denied in a January 1948 rating 
decision on the basis that such conditions were not found to 
have existed on the November 1947 examination.

The earliest post-service medical treatment record for the 
right arm or shoulder is a January 2002 private treatment 
note, indicating that the Veteran had injured is right 
shoulder.

A January 2003 VA treatment record indicates that the Veteran 
complained of right shoulder pain radiating to the right 
posterior trapezius, which he reported having had for years.  
On examination, the Veteran had crepitus in both shoulders 
and paraspasm in the right trapezius. 

A May 2003 VA treatment note indicates that the Veteran 
complained of right shoulder pain, which he reported having 
had since he left service.  On examination, the Veteran had 
decreased right upper extremity muscle tone in the triceps 
and biceps, and increased crepitus of the acromioclavicular 
(AC) joint on the right versus the left.  He also had pain 
elicited with active and passive range of motion and 
extension and abduction of the right deltoid, and 4/5 motor 
strength in the right upper extremity.  The Veteran was 
diagnosed as having osteoarthritis of the right arm.

The Veteran was afforded a VA examination in July 2005.  At 
that time, the Veteran reported injuring his right shoulder 
in 1945 while involved in a battle in Germany.  He also 
reported that he was not actually given any specific 
treatment at the medical dispensary for it, and that he still 
had problems with his right shoulder.  On physical 
examination, the Veteran had a very prominent head of the 
right clavicle, and there was considerable range of motion 
loss of the right shoulder.  X-rays showed abnormalities of 
the right shoulder, including widening of the lateral 
clavicle, which was noted to be likely secondary to an old 
healed fracture, and enlargement of the AC joint with 
heterotopic ossification in the soft tissues.  However, the 
VA examiner opined that the Veteran's present shoulder 
difficulty was less than likely caused by in-service 
injuries, based on the lack of documentation of such injuries 
during his period of service.

After reviewing the record, the Board finds the evidence with 
respect to the Veteran's service connection claim to be at 
least in relative equipoise.

The Veteran's service records reflect that he engaged in 
combat with the enemy in active service, and his assertions 
that his right shoulder and arm were injured by debris caused 
by incoming enemy artillery fire are consistent with the 
conditions of combat service.  Thus, the Veteran has 
submitted sufficient proof of an in-service injury to his 
right arm and shoulder.

Moreover, although the November 1947 VA examination report 
indicates no complaints of, or findings related to, any arm 
or shoulder disability, and the earliest post-service medical 
treatment record related to the right shoulder or arm is 
dated in January 2002, the Veteran is competent to describe 
symptomatology involving his shoulder and arm since his in-
service injury, such as pain and difficulty with motion.  In 
this regard, the Board notes that the Veteran filed a service 
connection claim for his shoulder and arm in April 1946, 
which was two months after his separation from service.  The 
Board also notes the current medical findings contained in 
the VA examination report and treatment notes with respect to 
the Veteran's right shoulder and arm including decreased 
right upper extremity muscle tone, increased crepitus of the 
right AC joint, decreased right upper extremity motor 
strength, a prominent head of the right clavicle, 
considerable range of right shoulder motion loss, X-ray 
evidence of widening of the lateral clavicle likely secondary 
to an old healed fracture, enlargement of the AC joint with 
heterotopic ossification in the soft tissue, and a diagnosis 
of osteoarthritis of the right arm.

Considering the Veteran's April 1946 claim, the current 
medical findings related to the right shoulder and arm, and 
the lack of any other right arm or shoulder injury noted in 
the record, the Board finds the Veteran's statements to be 
credible evidence of continuity of symptomatology from the 
time of his period of service until the present.

The Board notes the opinion of the July 2005 VA examiner that 
the Veteran's right shoulder and arm problems were not 
related to service.  However, the examiner based this opinion 
on the lack of documentation of such injuries during the 
Veteran's period of service.  As the Board accepts the 
Veteran's account of his in-service right shoulder and arm 
injuries as sufficient proof of service incurrence, it finds 
that such nexus opinion was made on an incorrect basis.

The record reflects an in-service right shoulder and arm 
injury, a current right shoulder and arm disability, and an 
established link between the two.  Accordingly, service 
connection is warranted.

Increased Rating

After reviewing the record, the Board does not find that a 
compensable disability rating for right leg shell fragment 
wound residuals is warranted.  

First, the Veteran's in-service injury approximated a simple, 
superficial wound without debridement or infection, with 
brief treatment and return to duty, and healing with good 
functional results.  It does not reflect a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell, or shrapnel fragment.

Specifically, service treatment records indicate that the 
Veteran sustained a shell fragment wound of the right thigh 
and lower leg on December 1, 1944.  It was noted that, with 
no anesthesia, small shell fragments were removed from the 
right leg and lateral aspect of the right thigh, 
intracutaneous.  The Veteran was returned to duty on December 
3, 1944.  On his February 1946 separation examination, it was 
noted that the Veteran had incurred a shell fragment wound of 
the right leg in December 1944 and had been in the hospital 
for one week, and no musculoskeletal defects were noted.  

Second, the Veteran's wound residuals have not been shown to 
be productive of fascial defect, atrophy, impaired tonus, 
impairment of function, metallic fragment retained in muscle 
tissue, loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, or 
uncertainty of movement.  May 2003 VA treatment notes 
indicate that the lower extremities had full range of motion, 
5/5 motor strength, and no clubbing, cyanosis, varicosities, 
or edema.  

Furthermore, although the Veteran filed a claim for an in 
increased rating for his right leg shell fragment wound 
residuals and appealed the issue to the Board, the Veteran 
has not asserted that such service-connected disability has 
gotten worse, or warrants a higher rating.  In a statement 
accompanying his July 2004 notice of disagreement, the 
Veteran asserted the following: "It was never my intention 
to base all my claims on the first incident when I was 
wounded.  I realize at that time I had several wounds to my 
buttocks and the calf of my right leg and [sic] were not 
disabling.  In fact I was sent back to my unit after a few 
week[s] with a bandage on the calf of my right leg for full 
duty, because at that time they needed the all the troops 
they could get back up to the front lines."  The Veteran 
furthermore stated the following: "The bases of my claims 
are on the second incident which happened a few months after 
receiving shrapnel wounds to my right leg, thigh and 
buttocks."

In light of the evidence above, the Board finds that the 
Veteran's right leg shell fragment wound residuals more 
closely approximate slight muscle disability than moderate 
muscle disability.  Accordingly, a compensable disability 
rating is not warranted.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
Veteran's disability warranted a compensable rating.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).


							(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been received, reopening of 
the claim for service connection for a right shoulder and arm 
disability is granted.

Service connection for a right shoulder and arm disability is 
granted.

A compensable disability rating for right leg shell fragment 
wound residuals is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


